Citation Nr: 0902131	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a right knee 
disability identified as postoperative residuals medial 
meniscectomy, removal of bucket handle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from November 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 Rating Decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, continued the 
10 percent evaluation assigned in August 1980 for the 
veteran's right knee disability.  

On his June 2006 VA Form 9 Appeal, the veteran indicated he 
wanted a Board hearing at the local VA office before a 
Veterans Law Judge.  In July 2006, the veteran withdrew his 
request for a Board hearing, instead substituting a request 
for a hearing before a RO hearing officer.  A hearing was 
held at the RO in December 2006, and the transcript of the 
hearing has been reviewed by the Board in making its 
decision.

FINDING OF FACT

The veteran has arthritis of the right knee; his flexion is 
limited to 70 degrees; he experiences recurring symptoms from 
the removal of semilunar cartilage.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's 
postoperative residuals medial meniscectomy, removal of 
bucket handle, right knee, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5259, 
and 5260 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A VCAA notice was sent to the veteran in August 2005, but, 
according to his representative, was never received.  A 
second VCAA notice letter was sent to the veteran in 
September 2005.  Through this notice, the veteran was 
informed of the evidence necessary to support his claim, 
including evidence then of record and evidence that was still 
needed.  As required in increased rating claims, the veteran 
was informed of the necessity to provide information 
demonstrating a worsening of the disability and the effect 
that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Although the initial VCAA notice did not reference the fact 
that the evaluation would be determined by applicable 
Diagnostic Codes, a January 2007 VCAA notice informed the 
veteran that ratings were determined by application of 
Diagnostic Codes found in the Code of Federal Regulations.  
Following the January 2007 letter to the veteran, the claim 
was readjudicated by the RO.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2008).

The veteran was not, however, informed of particular 
measurements that must be shown for an increased rating under 
Diagnostic Code 5260 for limitation of flexion.  The United 
States Court of Appeals for the Federal Circuit held in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.

Although the veteran was not specifically told what flexion 
measurements must be shown for a compensable evaluation under 
Diagnostic Code 5260, the veteran was not prejudiced by the 
omission.  The veteran acknowledged his understanding that 
measurements of the amount of flexion in his knee affected 
his evaluation, as demonstrated in his Form 9 Appeal, in 
which he stated his disagreement with the evaluation criteria 
for limitation of flexion.  In asserting his belief that it 
was nonsensical to determine the appropriate rating based on 
a measure of the amount he was able to bend his knee while 
lying down during a medical examination, he exemplified his 
understanding with the criteria itself.  As he had actual 
knowledge of the criteria, the omission did not affect the 
essential fairness of the adjudication.  Additionally, while 
it does not prove adequate notice, the Board notes that the 
veteran's flexion limitations are noncompensable under the 
diagnostic criteria, which further emphasizes the lack of 
prejudice to the veteran.

VA also has complied with its duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records and VA outpatient treatment records 
from the Fayetteville, Arkansas, VA medical center (VAMC).  
The veteran told VA that he had treatment records at the VAMC 
in Columbia, South Carolina.  VA requested all of the 
veteran's records from the Columbia VAMC, but that VAMC 
notified VA that it did not have any medical records for the 
veteran.  In conjunction with his claim, VA provided two knee 
examinations, the first in August 2005, and the second in 
January 2007.  At the veteran's request, a hearing was held 
before a RO hearing officer in December 2006; the transcript 
of the hearing was added to the veteran's claims folder, and 
has been considered by the Board.  VA has received letters 
from five individuals supporting the veteran's claim.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased Rating Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was service-connected for a right knee disability 
as of August 1980.  In June 2004, the veteran was seen for 
complaints of chronic right knee pain.  At the time of the 
examination, the veteran had trace patellar edema and full 
range of motion in his right knee.  X-rays at the time of the 
examination showed no arthritis.  

An MRI was performed on the veteran's right knee in July 
2004.  The veteran informed the examiner that there had been 
mild pain over the years since his in-service knee surgery, 
but that the pain had worsened over the past three years, 
causing him to have to leave his job as a manager at K-Mart 
because it required too much walking.  The pain felt like his 
knee was "bone rubbing on bone."  

He was seen again in September 2004, at which time the 
examiner noted a "very mild varus deformity of the knee and 
perhaps some mild crepitus but no significant swelling 
. . . ."  The examiner diagnosed osteoarthritis in the 
veteran's right knee.  The examiner noted that the MRI did 
not show the knee as "bone on bone", but that it was 
possible nonetheless.  

In March 2005, the veteran was examined at the local VAMC, 
during which the examiner observed early degenerative changes 
of the right knee.  There was no fracture, subluxation, 
dislocation, or effusion of the knee.  

An April 2005 examination report included a determination 
that the veteran's knee was "essentially bone on bone in the 
medial compartment."  The doctor recommended against joint 
replacement surgery because the veteran was still too young.

In association with this claim, the veteran was provided with 
a full knee examination in August 2005.  The examiner noted 
crepitus on the right knee.  There was no ankylosis.  Flexion 
was to 120 degrees, with pain a 120 degrees, and extension 
was to 0 degrees.  After repetitive use, the right knee 
became painful.  There was fatigue, weakness, lack of 
endurance, and incoordination of the knee.  X-rays showed 
mild degenerative changes.  

A January 2006 statement by the veteran in his Notice of 
Disagreement argued that he had to give up three jobs because 
of his knee condition.  He currently ran a barber shop, but 
it was not making much money.

On his June 2006 Form 9 Appeal, the veteran said he had 
arthritis and that he is seriously disabled.  He stated that 
he had high cholesterol because he was not able to exercise.  
His said his knee was "bone on bone", which prevented him 
from going places with his wife and grandchildren.  

In December 2006, VA received five letters from friends of 
the veteran, supporting his claim.  M.O. stated that the 
veteran had to quit two jobs because of the pain, and she 
could tell the veteran was regularly in pain.  D.G. stated 
that he had observed the veteran walking with a slight limp 
and moving slower than normal.  K.R. said she often saw the 
veteran limp and use a cane for assistance.  D.P. said the 
veteran had to previously quit a job because of the pain, and 
he was very limited in what he could do.  R.B. said he used 
to work with the veteran, and saw him walk with a limp many 
times.  

Also in December 2006, the veteran had a hearing before a RO 
hearing officer.  At the hearing, the veteran disputed the 
findings of the August 2005 examiner.  The veteran stated 
that the examiner ignored the facts that he wore a knee brace 
and walked with a cane.  Also, the veteran argued that the 
examiner was mistaken in finding that there was no 
tenderness.  Other statements by the examiner disputed by the 
veteran included findings that his posture was normal, that 
the knee joint was normal in appearance, that he had pain 
only after repetitive motion, and that his range of motion 
was 120 degrees.  The veteran stated that the range of motion 
was less than 120 degrees.  

The veteran told the hearing officer that during his surgery, 
the surgeon had shaved the cartilage between the joint to a 
fine, thin layer, which is now gone.  The pain would be so 
great that he was not able to handle as many customers at the 
barber shop.  The pain would prevent him from concentrating, 
such that he had a difficult time cutting hair.  The veteran 
also pointed out that he had inquired into a knee 
replacement, but had been told that it would not be ideal 
because of his age.  

A second knee examination was conducted in conjunction with 
this claim in January 2007.  The veteran arrived at the 
examination using a cane and wearing a brace.  He walked 
without bending his right leg.  He told the examiner that 
during flare-ups, his pain was a 10 on a scale of 1-10.  
There was no evidence of any swelling, edema, or effusion of 
the knee.  There was no instability or weakness.  There was 
mild tenderness on palpitation.  The examiner stated that 
there was no crepitus during repetitive movements.  The range 
of motion was to 70 degrees without pain and to 110 degrees 
with pain.  The veteran had extension to 0 degrees.  The 
examiner noted that "[i]t appears that there is some 
limitation of the movements of the right knee especially 
during flexion due to pain but I am not sure whether he is 
exaggerating the pain."  There was no limitation secondary 
to weakness, fatigue, or repetitive use, and movements got 
better upon repetition.  The examiner found no functional 
limitation on standing or walking except that the veteran 
walked with his right knee in an extended position with a 
slight limp on the right side.  The examiner diagnosed the 
veteran with "[m]ild degenerative joint disease of the right 
knee with 0 to mild functional loss due to pain."  X-rays 
were taken at the time of the examination, and revealed mild 
narrowing of the medial joint space, consistent with mild 
degenerative change.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

As noted previously, the diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Evaluations for arthritis may also apply to the veteran's 
condition.  Traumatic arthritis (Diagnostic Code 5010) is 
rated analogous to degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  For the 10 percent 
evaluation to apply in cases of noncompensable limitation of 
motion, the limitation of motion must still be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Notably, the Court of Appeals for 
Veterans Claims (Court) has held that "painful motion of a 
major joint . . . caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under [Diagnostic Code] 5003, even though 
there is no actual limitation of motion."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  For purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  For example, 
the VA Office of General Counsel has stated that compensating 
a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98, the VA General Counsel further explained 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under Diagnostic Code 5260 for limitation of flexion of the 
leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint).

The VA Office of General Counsel has stated that Diagnostic 
Code 5259 "requires consideration of [38 C.F.R. §§] 4.40 and 
4.45 because removal of the semilunar cartilage may result in 
complications producing loss of motion."  VAOPGCPREC 9-98 at 
6 (Aug. 14, 1998).  Separate ratings under Diagnostic Codes 
5259 and 5003 are thus not appropriate, because painful 
motion is already considered under Diagnostic Code 5259.

Based on current symptomatology and diagnoses, the veteran's 
knee disability could be evaluated under various diagnostic 
codes.  Initially, the veteran could be evaluated under 
Diagnostic Code 5259, as he had semilunar cartilage (his 
meniscus) removed, and his knee is symptomatic.  This is not 
in the veteran's best interest, however, as a 10 percent 
evaluation is the highest potential evaluation available 
under Diagnostic Code 5259.  If his knee condition worsened, 
he could not receive a higher evaluation, and he is not able 
to combine Diagnostic Code 5259 with Diagnostic Codes 5003 
for arthritis, 5260 for limited flexion, or 5261 for limited 
extension.

The right knee disability could also be rated under 
Diagnostic Code 5003 for arthritis.  As noted above, 
arthritis is evaluated based on limited motion, unless motion 
is not to a compensable level, at which point a 10 percent 
evaluation is applied to each major joint.  He has been 
diagnosed with arthritis of the right knee, a major joint.  
He does not have compensable limitation of motion, as 
addressed below, and is thus entitled to a 10 percent 
evaluation for that knee.  

Currently, the veteran is not eligible for a compensable 
rating under Diagnostic Code 5260 for limited flexion.  The 
most recent examination shows that the veteran has flexion to 
70 degrees without pain and 110 degrees with pain.  Under 
DeLuca v. Brown, the limitation of flexion due to pain must 
be considered in the evaluation.  DeLuca, 8 Vet. App. at 207.  
Here, the January 2007 examiner noted that pain limited the 
veteran's flexion to 70 degrees.  Further, the examiner found 
no more than mild functional loss due to pain.  Applying 
DeLuca considerations, although the veteran's motion is 
limited by pain, it is still not limited to a compensable 
degree.  The January 2007 examiner found no functional loss 
due to weakness, fatigue, or repetitive use.  A compensable 
evaluation under Diagnostic Code 5260 requires flexion 
limited to 45 degrees.  

Since 1980, the veteran has been evaluated under Diagnostic 
Code 5257.  This Diagnostic Code is not appropriate, though, 
as the veteran has not had instability or subluxation.  The 
Board notes that while the veteran wears a knee brace and has 
complained that his leg would feel weak, no medical 
professional has made a determination of subluxation or 
instability; in fact, these conditions have specifically been 
ruled out by the veteran's examiners.  Also, while the 
veteran is competent to make lay statements as to things he 
can observe, such as symptoms, he has had no medical training 
and therefore his statements of a medical nature, such as 
those expressing his view of his diagnosis or the etiology of 
the condition, are not competent medical evidence.  Espiritu 
v. Derwinsiki, 2 Vet. App. 492 (1992).  Without at least 
slight recurrent subluxation or lateral instability, he is 
not entitled to an evaluation under this Diagnostic Code.

Diagnostic Code 5261 is inapplicable to the veteran's claim, 
as he has full extension to 0 degrees.  In fact, the veteran 
intentionally keeps his leg locked at full extension in an 
effort to avoid pain.  

Based on the applicable diagnostic codes, the Board 
determines that the most appropriate code is 5003, 
degenerative arthritis.  In the future, however, if the 
veteran's condition worsens and his flexion is more limited, 
an application of Diagnostic Code 5260 may be more beneficial 
to the veteran's disability.  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals medial meniscectomy, removal of 
bucket handle, right knee is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


